          Case 2:16-cr-00100-GMN-DJA Document 389 Filed 09/24/19 Page 1 of 2



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3 DANIEL D. HOLLINGSWORTH
   Assistant United States Attorney
 4 Nevada Bar No. 1925
   501 Las Vegas Boulevard South, Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 Daniel.Hollingsworth@usdoj.gov
   Attorneys for the United States
 7

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9
10 UNITED STATES OF AMERICA,                        2:16-CR-100-GMN-CWH

11                 Plaintiff,                       Notice of Filing Proof of Publication

12          v.

13 JAN ROUVEN FUECHTENER,
   AKA LARS SCHMIDT,
14

15                 Defendant.

16         The United States published Notice for at least 30 consecutive days on the official

17 internet government forfeiture website, www.forfeiture.gov. See Exhibits, attached hereto

18 and incorporated herein by reference as if fully set forth herein.

19         DATED: September 24, 2019.
                                                     NICHOLAS A. TRUTANICH
20                                                   United States Attorney
21

22                                                   /s/ Daniel D. Hollingsworth
                                                     DANIEL D. HOLLINGSWORTH
23                                                   Assistant United States Attorney
24

25

26

27

28
          Case 2:16-cr-00100-GMN-DJA Document 389 Filed 09/24/19 Page 2 of 2



 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   September 24, 2019.

 4                                                   /s/ Heidi L. Skillin
                                                     HEIDI L. SKILLIN
 5                                                   FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
